—In an action to recover damages for personal injuries, the defendant Supermarkets General Corporation appeals from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), entered March 24, 1995, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff was allegedly injured when he was assaulted by the defendant Chris Whitaker on the premises of the defendant Supermarkets General Corporation (hereinafter Path-mark). At the time of the assault, Whitaker was employed by Pathmark. The plaintiff seeks to recover damages from Path-mark based on, among other theories, negligent hiring and retention.
We agree with the Supreme Court that issues of fact exist concerning Pathmark’s notice of Whitaker’s dangerous propensities as well as Pathmark’s hiring procedures, precluding the grant of summary judgment in its favor (see, Hall v Smathers, 240 NY 486; Mercer v State of New York, 125 AD2d 376).
Miller, J. P., Ritter, Santucci and Altman, JJ., concur.